DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,320,286 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitani (US 6,147,487).

Regarding claim 1, Sugitani discloses a rotation detection device (see Fig. 1), comprising: a detection target member (element 10, Fig. 1) that is attached to a rotating member (element 53, Fig. 11) and comprises a plurality of magnetic poles along a circumferential direction about a rotational axis (element L1, Fig. 1) of the rotating member; and a sensor unit (element 20, Fig. 11) that is attached to a stationary member (element 56, Fig. 11) not rotating with rotation of the rotating member and is arranged to face the detection target member, wherein the sensor unit comprises a magnetic sensor and a housing portion (element 21, Fig. 1) covering the magnetic sensor, wherein the magnetic sensor comprises a plate-shaped detection portion comprising a magnetic detection element (element 30, Fig. 1) to detect a magnetic field from the detection target member and connection terminals (elements 22, Fig. 1) extending out of the detection portion, wherein the magnetic detection element comprises a magnetoresistive effect element (see Abstract) to detect a magnetic field in a direction perpendicular to a plate thickness direction of the detection portion (see Fig. 1), and wherein the sensor unit is positioned such that a fore-end portion of the detection portion of the magnetic sensor faces toward an axial end face of the detection target member, the fore-end portion being an end portion located opposite to the side where the connection terminals extend out (see Fig. 1), wherein the rotation detection device further comprises a cable (elements 23, Fig. 6) comprising an end portion covered by the housing portion and connected to the magnetic sensor, and wherein a direction of the cable extending from the housing portion is a direction parallel to a rotational axis direction of the detection target member (see Figs. 1 and 6).
Regarding claim 2, Sugitani discloses a rotation detection device, wherein the connection terminals are linearly provided without having a bent portion (see Fig. 1).
Regarding claim 3, Sugitani discloses a rotation detection device, wherein the detection portion comprises a plurality of the magnetic detection elements (elements 34f, 34g, Fig. 71A) that are aligned in a width direction that is perpendicular to a length direction coinciding with an extending direction of the connection terminals and also perpendicular to the plate thickness direction, and the sensor unit is positioned such that the plate thickness direction coincides with a radial direction of the detection target member (see Figs. 1 and 71A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitani (US 6,147,487) in view of Takiguchi et al. (US 9,103,647).

Regarding claim 4, although Sugitani does not appear to disclose the housing portion comprising a holder holding the magnetic sensor and a resin mold portion covering around the holder, Takiguchi et al. shows that this feature is well known in the art. Takiguchi et al. discloses a rotation detection device (element 1, Fig. 1), wherein the housing portion (see Fig. 10) comprises a holder (element 13, Fig. 10) holding the magnetic sensor (element 11, Fig. 10) and a resin mold portion (element 30, Fig. 10) covering around the holder, and the housing portion is configured such that a portion facing the fore-end portion of the detection portion comprises only the holder (see Fig. 10). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved protection of the sensor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schrader (US 20120112742) discloses a speed sensor.

Response to Arguments
In the interest of compact prosecution, multiple unsuccessful attempts were made by the examiner to schedule an interview to discuss the amendment.
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
The Applicant argues that Sugitani “disclose only that that the terminals 22 connected to the magnetoresistance element 30 are in turn connected to the signal processing circuit 40 with no description whatever as to the recited “cable comprising an end portion covered by the housing portion...” or that “a direction of the cable extending from the housing portion is a direction parallel to a rotational axis direction of the detection target member. The examiner respectfully disagrees. Figures 5 and 6 of Sugitani show cable 23 comprising an end portion covered by the housing portion and connected to the magnetic sensor, and wherein a direction of the cable extending from the housing portion is a direction parallel to a rotational axis direction of the detection target member 10. Consequently, Sugitani clearly anticipates claim 1. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/19/2022